Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-17-00631-CV

                                          IN RE Cynthia S. HALE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 10, 2017, Relator filed a petition for writ of mandamus. Relator also filed an

emergency motion for stay. On October 12, 2017, this court granted Relator’s motion and stayed

all proceedings at the trial court. On November 29, 2017, this case was submitted by oral argument

to this court. The court has considered the pleadings filed by the parties with the court, the

argument of counsel, the record, and the relevant law, and is of the opinion the Relator is not

entitled to the relief sought. Accordingly, we deny Relator’s petition for writ of mandamus and

lift the stay issued by this court on October 12, 2017. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CI-16203, styled In the Matter of the Marriage of Jennifer Hall and
Cynthia Suzanne Hale, In the Interest of S.Z.H., R.A.H., and S.G.H., Children, pending in the 57th Judicial District
Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.